      Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 1 of 12 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT HUNTINGTON


TIMOTHY R. JONES and
JANIE COLE
178 Elm Street
Winfield, WV 252134

                Plaintiffs,

v.                                                                        3:19-cv-00618
                                                       CIVIL ACTION NO.: _____________

                                                       JUDGE: _________________________

THE BOARD OF EDUCATION OF
PUTNAM COUNTY, WEST VIRGINIA,
JOHN HUDSON,
SHARLA GRIFFITH,
CANDI HATFIELD,
ALICIA COEY, a/k/a ALICIA POWELL and
EDDIE STARCHER,

                Defendants.

                                           COMPLAINT




        1.      At all times relevant to this civil action Timothy R. Jones and Janie Cole were

citizens and residents of the State of West Virginia, residing at 178 Elm Street, Winfield, Putnam

County, West Virginia.

        2.      Timothy R. Jones and Janie Cole are man and wife and the custodial parents of

Z.S.J., an infant child.

        3.      At all times relevant to this civil action Z.S. J. was a student at Winfield Elementary

School, located at 2 Wall Street within the city of Winfield, Putnam County, West Virginia 25213.
     Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 2 of 12 PageID #: 2




       4.      At Winfield Elementary School Z.S.J. was a student with Downs Syndrome and a

moderate to severe intellectual disability requiring speech language therapy and occupational

therapy.

       5.      As a result of his Downs Syndrome and moderate to severe intellectual disability,

Z.S.J is limited in his ability to ambulate, dress himself, see to his basic personal needs,

communicate effectively, relate acceptably with others or carry out most major activities of daily

living; consequently, Z.S.J is physically and intellectually disabled, as defined by all applicable

laws of the United States and West Virginia, including Section 504 of the Rehabilitation Act of

1973, currently codified at 29 U.S.C §794, the Americans With Disabilities Act of 1991, 42 U.S.C.

§§ 12101 et seq. and the West Virginia Human Rights Act, W. Va. Code §5-11-1, et seq.

       6.      The Board of the Education of Putnam County [the Board] is a local educational

agency (as defined by 20 U.S.C. §7801), that operates the system of free public schools in Putnam

County, West Virginia, from its central office located at 77 Courthouse Dr., Winfield, WV, 2521

       7.      At all times relevant to this civil action John Hudson [Hudson] was employed in

the central office of the Board as the Superintendent of Schools.

       8.      At all times relevant to this civil action Sharla Griffith [Griffith] was employed in

the central office of the Board as Director of Exceptional Education.

       9.      At all times relevant to this civil action Candi Hatfield [Hatfield] was employed by

the Board as the principal of Winfield Elementary School.

       10.     At all times relevant to this civil action Alicia Coey, a/k/a Alicia Powell, [Coey]

was an employee of the City of Winfield, purportedly acting as a Prevention Resource Officer,

without specific written contractual duties and responsibilities, on the premises of Winfield

Elementary School.




                                                 2
     Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 3 of 12 PageID #: 3




       11.       At all times relevant to this civil action Eddie Starcher [Starcher]was an employee

of the City of Winfield exercising some degree of authority and control over the conduct of Coey.

       12.       This is a civil rights action by Timothy Jones and Janie Cole for unlawful retaliatory

acts against them as the parents of Z.S.J. meant to punish, intimidate, threaten, coerce and

discriminate against them in retribution for their advocacy on behalf of Z.S.J.

       13.       Timothy Jones and Janie Cole each seek damages and costs pursuant to the

Americans With Disabilities Act of 1991 (42 U.S.C. §§ 12101 et seq.) (hereinafter referred to as

“ADA”), Section 504 of the Rehabilitation Act of 1973, currently codified at 29 U.S.C §794, the

Civil Rights Act of 1964 and the West Virginia Human Rights Act, W. Va. Code §§5-11-1, et seq

       14.       This Court has original jurisdiction to hear and decide this case under 28 U.S.C. §§

1331 and 1343.

       15.       Supplemental jurisdiction for this Court to hear and decide claims brought under

parallel West Virginia law arising from the same nucleus of operative facts is predicated on 28

U.S.C. § 1367.

       16.       The claims of Timothy Jones and Janie Cole are authorized by 28 U.S.C. §§ 2201

and 2202.

       17.       All actions complained of herein took place within the jurisdiction of the United

States District Court, Southern District of West Virginia, and venue is invoked pursuant to 28

U.S.C. § 1391(b), (c).

       18.       During the school year 2017/2018 and, upon information, during the school year

2018/2019 [the relevant time period], no student attending Winfield elementary school was

required to ride the school bus in order to attend school; there was no restriction upon any student

being driven to Winfield Elementary School by a parent or other person.




                                                   3
     Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 4 of 12 PageID #: 4




       19.     During the relevant time period, Winfield Elementary School established a written

policy permitting parents who did not wish to have their children ride the school bus to drive their

children to school and park parallel to the school in a parking area on the private property of the

Board of Education which ran parallel with and abutting a public street in the City of Winfield

known as Wall Street; both the parking area lying adjacent to and abutting upon Wall Street and

Wall Street itself are situated within a “residence district” as defined by W. Va. Code §17C-1-45.

       20.     During the relevant time period, the Winfield Elementary School written

“streamlined” drop off policy required all personal vehicles bringing children to school to pull as

near as possible to signs on display near the center doors of the school where “drop-off valet staff”

would then direct 6 to 10 cars at a time to unload students; after unloading, these vehicles were to

pull away and 6 to 10 other vehicles in the line would take their place, unload and leave, and so

on and so on until all traffic was unloaded.

       21.     During the relevant time period, Timothy Jones and Janie Cole chose to drive Z.S.J

to Winfield Elementary School so he could be treated just like the other non-disabled students,

instead of putting Z.S.J., unaccompanied, on what the Board designated as the “special needs bus”

restricted to transporting children such as Z.S.J. in an isolated environment.

       22.     During the relevant time period, the Board, acting through Hatfield as principal

asked Timothy Jones and Janie Cole to abide by an unwritten modification of this “streamlined”

drop off procedure that required them to sit in the line of drop off traffic until all the vehicles in

their group of 6 to 10 vehicles had unloaded all non-disabled students, wait for all traffic in front

of them to move on and then pull to a separate area farther from the doors of the school where

Z.S.J. could be unloaded from the vehicle and taken to school.




                                                  4
      Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 5 of 12 PageID #: 5




        23.     Timothy Jones specifically voiced his objection to this unwritten policy that applied

only to Z.S.J. and advised Hatfield and other agents of the Board that Z.S.J. often became agitated

verbally and physically because of the delay caused by the volume of traffic in front of the school;

Hatfield labeled Mr. Jones expressions of concern regarding the undue delay for his disabled son

as “belligerent, difficult and defiant.”

        24.     On a number of occasions, Timothy Jones abided by the Winfield Elementary

School written policy and allowed Z.S.J. to exit his vehicle in the line of traffic where other

nondisabled students were getting out of their cars and going to school, often resulting in some

unfortunate delay to other parents of nondisabled students because of the time Z.S.J. takes to get

out of a car.

        25.     During the relevant time period, Timothy Jones and Janie Cole constantly

advocated on behalf of Z.S.J. for either strict enforcement of the Winfield Elementary School

unloading policy or an accommodation in the form of a designated drop-off area for Z.S.J. located

on the same side of Wall Street as Winfield Elementary School, thereby meeting Z.S.J.’s individual

needs as adequately as Winfield Elementary School was meeting the needs of nonhandicapped

students.

        26.     Upon information and belief, the constant advocacy of Timothy Jones and Janie

Cole on behalf of Z. S. J. caused Hudson, Hatfield, Coey and Starcher to conclude that Timothy

Jones had “issues” and that he was a “difficult” man and to label both Timothy Jones and Janie

Cole as “non-stable parents” and “crazies.”

        27.     On the morning of August 27, 2018, Timothy Jones drove Z.S.J. to a point on or

adjacent to Wall Street in front of the center doors of Winfield Elementary School within the zone

identified in the written “streamlined” drop off policy, exited the driver side of his vehicle, went




                                                  5
      Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 6 of 12 PageID #: 6




to the rear of his vehicle, opened the rear passenger door and leaned into his vehicle to assist Z.S.J.

out of the car so that he could go in the center doors of the school.

       28.     As Timothy Jones assisted Z.S.J. in exiting the vehicle, Coey, acting as an agent of

the Board and on its behalf, approached Mr. Jones from the rear without identifying herself and

demanded that he put his son back in the car and drive on to the secondary unloading zone defined

by the unwritten policy that the Board chose to enforce relative to Z.S.J..

       29.     In a loud, frustrated but nonviolent and nonthreatening tone of voice, Mr. Jones told

Coey that he did not need a lecture and that all he needed was help getting his disabled son out of

the car and a consistent drop off policy that would not cause his son undue delay in going to school.

       30.     At the conclusion of this brief, disagreeable but nonconfrontational conversation,

Coey took Z.S.J. by the hand and led him into school while Timothy Jones peacefully got back in

his car and left for his day’s work.

       31.     Following the confrontation of August 27, Timothy Jones became concerned

regarding drop off policy for the upcoming school year and decided to take Z.S.J. to school on

August 28 by parking near the school’s office, having his son’s teacher come to the office to take

him back to his classroom area and then seeking someone with whom he could discuss the ongoing

issues regarding student drop-off.

       32.     After Timothy Jones delivered Z.S.J. to his teacher, Coey approached Mr. Jones in

the office area of Winfield elementary school and demanded that Mr. Jones produce a drivers’

license, even though Mr. Jones identity was clearly known to everyone in the room and to Coey.




                                                  6
      Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 7 of 12 PageID #: 7




       33.     When Mr. Jones questioned why Coey needed to see his driver’s license he was

advised that he was being detained in the office area of the school and could not leave until other

police personnel appeared.

       34.     Coey then positioned herself between Timothy Jones and the exit door and held Mr.

Jones there unlawfully and against his will for a period of approximately five minutes while Mr.

Jones stood peacefully in the office and observed Coey talking on the telephone to some unknown

individuals, now believed to be agents of the Board.

       35.     After having been unlawfully detained in the office of Winfield Elementary School,

Mr. Jones made contact with Griffith and asked for a meeting so that he could discuss drop-off

arrangements for his son and continue to advocate for his son’s rights as a disabled person to be

accommodated at the school drop-off area.

       36.     After inviting Timothy Jones to come to the central office on the morning of August

28, 2018, Griffith, Hudson and Starcher conspired together to assure that Mr. Jones was held in

the waiting room of the Board’s central office until Starcher, armed and in uniform, could be

escorted into the meeting room without Mr. Jones knowledge.

       37.     Timothy Jones was then escorted by board personnel into a meeting room where he

was confronted by Griffith and Starcher.

       38.     Confronted with armed authority, Mr. Jones felt threatened, intimidated and

coerced as he was compelled to participate in a meeting discussing his sons transportation and

disability in the presence of Starcher.

       39.     During the course of the August 28, 2018 meeting Griffith repeatedly told Mr. Jones

not to drive his son to school, that his son should ride the “special needs bus,” and that the concerns




                                                  7
      Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 8 of 12 PageID #: 8




of Mr. Jones and his wife about Z.S.J.’s ability to adjust to riding the special needs bus were

unfounded.

       40.     As Timothy Jones continued to advocate for an accommodation for his son to be

driven to school, Starcher intervened in a threatening, coercive and intimidating tone of voice to

tell Mr. Jones that he was confronted with choices and that there was no need to cater to his

concerns about his son, that warrants or criminal complaints were going to be obtained for Mr.

Jones and that: “This is not needing [sic] to happen at this school or any school here in Putnam

County, okay?”

       41.     Starcher, with the acquiescence and apparent authority of Hudson and Griffith,

continued to threaten, coerce and intimidate Timothy Jones by telling him: “You need to take a

little advice from me. You need to take that help and run with it. Don’t be the person who’s always

a troublemaker. … The only person that’s got problem is you because you’re being obstinate,

okay? You’ve got to be nice. You got to be – yes, and do what their rules are.”

       42.     Starcher, again with the acquiescence and apparent authority of Hudson and

Griffith, proceeded to tell Mr. Jones in a threatening, coercive and intimidating voice: “If an officer

comes up to you and says something, they expect you to do something, you’re expected to do it.

You don’t argue with them. You don’t get in their face. You’re lucky – you’re very lucky that she

[Coey] is pregnant and she’s off on light duty or she would’ve arrested you today.”

       43.     On August 28, 2018, Coey with the participation, agreement and approval of

Hudson, Griffith, Hatfield and Starcher, presented herself at the Magistrate Court of Putnam

County and obtained two criminal complaints against Timothy Jones by submitting materially

false statements, accusing Mr. Jones of stopping, parking or leaving his vehicle upon a highway

outside a business or residence district, forcibly or illegally hindering or obstructing a law




                                                  8
     Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 9 of 12 PageID #: 9




enforcement officer in her official capacity and failure to have a drivers’ license in his possession

at all times while operating a motor vehicle.

       44.     At the time Coey made these materially false statements to the Putnam County

Magistrate Court, she had actual knowledge that the statements were false; that same knowledge

was later conveyed to Starcher, Hudson and Hatfield.

       45.     When Coey advised Hatfield that she had obtained criminal complaints against

Timothy Jones she inquired of Hatfield whether: “That guys [sic] can’t be pleased. We are getting

warrants on him today. I wasn’t too harsh was I on him?”; the response from Hatfield was: “No

you were not too harsh at all. He’s a difficult man.”

       46.     In the late morning or early afternoon hours of August 28, 2018, Janie Cole became

concerned about her husband because she knew he was attempting to meet with Hatfield, Hudson

or Griffith regarding her son’s need for an accommodation in drop-off policy at Winfield

Elementary School

       47.     When Janie Cole inquired at Winfield Elementary School regarding her husband,

she was given a number that she did not recognize to call for information.

       48.     When Janie Cole called the number that had been provided her by board personnel

she was connected to Starcher who told her in a threatening, coercive and intimidating voice that

regarding her husband: “We are getting warrants for him right now and we are going to pick him

up and throw his ass in jail this afternoon.”

       49.     On or about September 12, 2018 Timothy Jones was compelled to hire counsel to

defend him in Putnam County magistrate criminal cases 18-M-05161,2; Mr. Jones was caused to

appear in the Magistrate Court of Putnam County for arraignment on September 12, 2018; Mr.

Jones was caused to appear at a pretrial hearing on November 1, 2018; on January 4, 2019 all




                                                 9
    Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 10 of 12 PageID #: 10




charges against Timothy Jones were dismissed on his motion without objection by the Putnam

County Prosecuting Attorney.

       50.     All of the threats, course of conduct, intimidating acts and initiation of malicious

criminal prosecution directed towards Timothy Jones were in retaliation and reprisal against

Timothy Jones and Janie Cole for their activities in advocating vigorously on behalf of their

disabled son to secure for him rights guaranteed by federal and state law including the Americans

With Disabilities Act of 1991 (42 U.S.C. §§ 12101 et seq.) (hereinafter referred to as “ADA”) 42

U.S.C §12203, Section 504 of the Rehabilitation Act of 1973, currently codified at 29 U.S.C §794,

29 CFR § 33.13, the Civil Rights Act of 1964 and the West Virginia Human Rights Act, W. Va.

Code §5-11-9(C).

       51.     All of the threats, coercive conduct, intimidating acts and initiation of malicious

criminal prosecutions were committed by the defendants in bad faith and as acts of gross

misjudgment.

       52.     As a direct and proximate result of the acts of bad faith in gross misjudgment

committed by each of the defendants both Timothy Jones and Janie Cole have suffered

embarrassment, humiliation, emotional upset, mental anguish and aggravation, annoyance and

inconvenience.

       53.     As a further direct and proximate result of the acts of bad faith and gross

misjudgment committed by each of the defendants, Timothy Jones and Janie Cole have sustained

economic loss associated with the removal of their son from Putnam County schools, the

establishment of a residence in Kanawha County, West Virginia where their son is currently

enrolled and for significant attorney fees and expenses associated with the defense of Timothy




                                                10
    Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 11 of 12 PageID #: 11




Jones to the malicious criminal prosecution that formed a part of the defendants bad faith and gross

misjudgment.

       54.     The conduct of each of the defendants, both individually and acting in conspiracy

with each other, to retaliate, coerce, intimidate, threaten and maliciously prosecute Timothy Jones

and persecute Janie Cole was done intentionally and in total disregard for the rights of Timothy

Jones and Janie Cole secured by the anti-retaliatory provisions of the Americans With Disabilities

Act of 1991 (42 U.S.C. §§ 12101 et seq.) (hereinafter referred to as “ADA”) 42 U.S.C §12203,

Section 504 of the Rehabilitation Act of 1973, currently codified at 29 U.S.C §794, 29 CFR §

33.13, the Civil Rights Act of 1964 and the West Virginia Human Rights Act, W. Va. Code §5-

11-9(C) to the extent that an award of punitive damages should be rendered against them.

       55.     The conduct of the Board, Hudson and Hatfield in failing to make any reasonable

inquiry regarding the malicious criminal prosecution initiated against Timothy Jones and to cause

the same to be dismissed before Mr. Jones was subjected to four months of living under the fear

and apprehension of being imprisoned, is a separate and distinct act of bad faith and gross

misjudgment on the part of these defendants that is so reprehensible and shocking to the conscience

that an additional award of punitive and exemplary damages under the provisions of the West

Virginia Human Rights act should be rendered against them both jointly and severally.


       WHEREFORE, Timothy R. Jones and Janie Cole respectfully request the following relief:

       1.      Compensatory damages in an amount that will reasonably compensate them for the

injuries and damages they have sustained;

       2.      An award of exemplary or punitive damages, insofar as permitted by law, in an

amount sufficient to punish and chastise the defendants for their acts of bad faith and gross




                                                11
    Case 3:19-cv-00618 Document 1 Filed 08/26/19 Page 12 of 12 PageID #: 12




misjudgment and for the acts of the Board, Hudson and Hatfield for intentionally allowing the

malicious prosecution of Timothy R. Jones to continue;

       3.     Attorney’s fees, litigation expenses, and costs of this action; and

       4.     Both pre-judgment and post-judgment interest for any award made herein.



             PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE HEREIN.


                                                     TIMOTHY R. JONES AND JANIE COLE
                                                              BY COUNSEL




/s/      Harvey D. Peyton
HARVEY D. PEYTON, ESQUIRE
West Virginia State Bar No. 2890
PEYTON LAW FIRM, PLLC
2801 First Avenue, P.O. Box 216
Nitro, WV 25143
Telephone:     (304) 755-5556
Telefax:       (304) 755-1255
Counsel for the Plaintiffs




                                               12
